El Juez Presidente Sr. HerNÁNdez,
emitió la opinión del tribunal.
En septiembre de 1917 José Juan Vidal, defensor judicial de Elenterio Vidal, declarado incapacitado por resolu-ción de la Corte de Distrito de Guayama de 28 de mayo del año expresado, presentó demanda ante dicha corte contra Francisca Antique y sus menores- hijos José y Francisco Perujo Antique, con súplica de que se dictara sentencia por la que fuera restituido Elenterio Vidal en la propiedad o derechos reales que éste tenía allá por el día 11 de mayo de 1917 sobre cierto crédito hipotecario de que le hizo cesión Clodomiro Colón Eamos, y se declarara nula la escritura otorgada por Elenterio Vidal en 11 de mayo de 1917 por la que aparecía ratificando otra escritura de 12 de marzo de 1901, y nula también la inscripción que produjo la misma en el registro de la propiedad.
A la anterior demanda se opusieron los demandados, ne-gando los hechos fundamentales de la misma, y alegando defensa especial.
De la escritura de ratificación de 11 de mayo de 1917, cuya nulidad se interesa, y que fué traída al juicio como prueba, aparece que por escritura de 25 de enero de 1896 José Abdón Díaz y su esposa Eleuteria Larrauri constitu-yeron una hipoteca a favor de Clodomiro Colón Eamos sobre una finca rústica de 97 cuerdas para garantizarle el pago de un crédito de 1,200 pesos; que ese crédito fué cedido en 9 de octubre del año siguiente, 1897, por Clodomiro Colón Ea-mos a Elenterio Vidal Colón, bajo condición de que éste pa-garía el montante de su valor, a José Perujo y Oliva, por cuenta del Colón, cuya condición no cumplió Elenterio Vidal; y que por otra escritura de 12 de marzo de 1901 José Abdón Díaz y su esposa Eleuteria Larrauri cedieron y traspasaron a José Perujo y Oliva su derecho de propiedad sobre la: finca hipotecada. Con tales antecedentes, Elenterio Vidal por me-dio de la escritura de 11 de mayo de 1917 ratificó y qceptó *662las escrituras a que se lia hecho referencia, dehiendo retro-traerse la ratificación a fecha oportuna a fin de que la es-critura de 12 de marzo de 1901 pudiera ser inscrita en el registro de la propiedad, renunciando a cualquier derecho que pudiera asistirle.
Para obtener los pronunciamientos solicitados en la de-manda, aleg’a el defensor judicial de Eleuterio Yidal que desde hacía algún tiempo y especialmente en y con anterioridad al día 11 de mayo de 1917 y todavía, su defendido se en-cuentra padeciendo de una enfermedad sifilítica de carácter general que le ha traído a un estado de imbecilidad e idio-tismo que lo incapacita de atender a negocios, con falta com-pleta de memoria y de capacidad para distinguir un negocio bueno de uno malo, y que de ese estado se aprovechó la demandada Francisca Antique, para conseguir que Eleuterio Yidal ratificara en beneficio de ella y de sus menores hijos la escritura notarial de 12 de marzo de 1901, para que pu-diera ser inscrita en el Registro de la Propiedad de Gruaya-ma la escritura ratificada.
Celebrado el juicio la corte llegó a la conclusión de que en la fecha 11 de mayo de 1917 en que se otorgó la escritura de ratificación y con anterioridad a esa fecha Eleuterio Vidal se encontraba incapacitado mentalmente a consecuencia de una enfermedad sifilítica que afectó su cerebro, no pu-diendo por consiguiente dar su consentimiento a tal ratifi-cación, y en su consecuencia por sentencia de 12 de septiem-bre de 1918 declaró con lugar la demanda y nula la escri-tura de ratificación, así como su inscripción en el Registro de la Propiedad de Gruayama, con costas, desembolsos y ho-norarios de abogado.
Contra esa sentencia interpuso la representación de los demandados recurso de apelación para ante esta Corte Su-prema y alega como motivos del recurso que la corte come-tió error al declarar que Eleuterio Vidal estaba incapacitado al otorgar la escritura de ratificación de que se deja hecho *663mérito, y que también cometió error al condenar a los de-mandados al pago de las costas, desembolsos y honorarios de abogado.
Hemos examinado la prueba aportada al juicio por am-bas partes y mediante un examen detenido de la misma en-contramos que la sentencia se sostiene por el resultado de la evidencia, sin que se nos baya demostrado que la corte de Gruayama baya procedido en su apreciación, con pasión, prejuicio o parcialidad, o con manifiesto error.
En cuanto al pronunciamiento de costas, desembolsos y honorarios de abogado, tampoco aparece que la expresada corte abusara del poder discrecional que la ley le reconoce.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.